DETAILED ACTION

Application Status
	Claims 1-7, 9-17, and 19-22 are pending and have been examined in this application.

Response to Arguments
Applicant’s arguments, filed 12/01/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Märkl (US 20150285353 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Berning (US 10718431 B2) in view of Märkl (US 20150285353 A1).
	With respect to claims 1, 11, and 21 Berning discloses: A milling machine (10, Fig. 1) comprising: an engine (42, Fig. 2) that generates output power; a rotor (22) that receives the output power from the engine; and a drivetrain for operating a rotor of the machine at a desired output coupled to the engine and the rotor for transmitting the output power to the rotor based on a desired output of the rotor (see Col. 8, LL. 59-63), the drivetrain including: a transmission system (46/50) defining an input end (44) operatively coupled to the engine for receiving the output power therefrom and an output end (52), wherein the transmission system allows variation in an output of the rotor without altering a load on the engine; a power transmitting arrangement (54) coupled to the output end of the transmission system; and a gearbox (56) coupled to the power transmitting arrangement and the rotor for transmitting the output power to the rotor, wherein the power transmitting arrangement is operatively couples the transmission system and the gearbox.
	Berning is silent in teaching that the transmission (52) includes a powershift planetary gearset. Berning does disclose that the transmission is a shiftable transmission comprising at least two gearing stages (see abstract). 
	Märkl discloses a shiftable transmission comprising at least two gearing stages (see abstract) and further comprising a powershift (see “without interruption of traction”) planetary gear set (42/48, Fig. 1). Märkl further discloses that using a planetary gearset allows for a more compact construction (see abstract). Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Berning in view of Märkl to include a transmission of the type disclosed by Märkl to provide a more compact construction. 
With respect to claims 2 and 12, Berning discloses: a power disengagement device (60/80/81a, Fig. 3, also see Col. 12, LL. 9-13) for selectively disengaging the engine (42) from the rotor (22) in an operating condition of the engine.
With respect to claims 3 and 13, Berning discloses: the power disengagement device includes a clutch (60, Fig. 3) disposed on at least one of the input end (44) and the output end (52) of the transmission system (46/50).
With respect to claims 4 and 14, Berning discloses: a brake assembly (81a, Fig. 3) disposed between the transmission system (46/50) and the power transmitting arrangement (54).
With respect to claims 5-6 and 15-16, Berning discloses: a power take-off system (82/84/86/88) disposed between the engine (42) and the drivetrain, wherein the power take-off system receives the output power from the engine and wherein the power take-off system includes at least one hydraulic pump (90/92/94/96).
With respect to claims 7 and 17, Berning discloses: the power transmitting arrangement (50) includes at least one of a pulley arrangement, a belt arrangement, a chain arrangement, and a gear drive (see Col. 11, LL. 22-25).
With respect to claims 9-10 and 19-20, and 22, Berning in view of Märkl as modified above discloses: the drivetrain is controlled based on the desired output of the rotor, and wherein the drivetrain is configured to provide at least three drive ratios (Märkl; “plurality of forward gears and a reverse gear”, abstract), wherein the desired output of the rotor and the drive ratio of the at least three drive ratios is based on at least one of a desired depth of cut, a travel speed of the milling machine, a hardness of material being cut, a desired material size, and a density of the material being cut (Berning; Col. 9, LL. 11-21). Note, Märkl is relied on only for the inclusion of a powershift planetary gearbox and not for any specific gear ratio. A person of ordinary skill in the art before the effective filing date, would have as a matter of common sense, selected gears to provide gear ratios based on the desired output of the rotor in accordance with what is taught by Berning (Col. 9, LL. 11-21). Further note, Berning discloses increasing or decreasing cutting speed based on desired material size and depth of cut (see “fine milling” and “removing entire layers”, Col. 8, LL. 58-65). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087. The examiner can normally be reached Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616